        Case 1:17-cv-07175-PAE Document 138 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OORAH, INC.,

                                     Plaintiff,                       17 Civ. 7175 (PAE)
                      -v-
                                                                           ORDER
 KANE KESSLER, P.C., GERARD SCHIANO-STRAIN,
 ESQ, BIRCH COMMUNICATIONS, INC., RONALD
 KUZON and JOHN DOES 1-10,

                                     Defendants.


PAUL A. ENGELMAYER, District Judge:

      For the reasons stated on the record at yesterday’s conference, the Court hereby sets the

following schedule and deadlines:

          x   The parties’ joint statement of stipulated facts is due December 18, 2020;

          x   Defendants’ motion for summary judgment is due January 25, 2021;

          x   Plaintiff’s opposition to defendants’ motion is due February 23, 2021;

          x   Defendants’ reply is due March 9, 2021.


      SO ORDERED.


                                                             
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 29, 2020
       New York, New York
